Citation Nr: 1812092	
Decision Date: 02/26/18    Archive Date: 03/07/18

DOCKET NO.  13-01 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen the Veteran's claim for service connection for a right knee disability.

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for a left shoulder disability.


REPRESENTATION

Veteran represented by:	Brian Epstein, Attorney 


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

R. Brunot, Associate Counsel


INTRODUCTION

The Veteran served in the United States Army from June 1965 to August 1965 and from August 1986 to September 1986.

These matters come before the Board of Veterans' Appeals (Board) from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

This case was remanded to the Agency of Original Jurisdiction (AOJ) in March 2016 for the Veteran to testify at a hearing before a member of the Board.  The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing in November 2017 and a transcript is of record.  There was substantial compliance with the Board's remand directive.  Stegall v. West, 11 Vet. App. 268 (1998).  

The issues of entitlement to service connection for a right knee disability and a left shoulder disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's claim for service connection for right knee disability was previously denied by the RO in a February 2009 rating decision.  The Veteran was notified of this decision and his appellate rights and did not file a Notice of Disagreement (NOD) or submit new evidence within 1 year of the rating decision.

2.  The evidence of record since the February 2009 rating decision is not cumulative of evidence previously of record and relates to an unestablished fact necessary to substantiate the claim for service connection for a right knee disability. 


CONCLUSIONS OF LAW

1.  The February 2009 rating decision that denied the Veteran's claim for service connection for right knee disability is final.  38 U.S.C. § 7105 (c) (2012); 38 C.F.R. §§ 3.104, 3.156, 20.200, 20.201, 20.202, 20.302, 20.1103 (2017).

2.  The evidence received since the February 2009 rating decision is new and material, and the claim for service connection for a right knee disability is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C. §§ 1110, 1131 (2012).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2017).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2017).

To reopen a claim which has been denied by a final decision, the claimant must present new and material evidence. 38 U.S.C. § 5108.  New and material evidence means evidence not previously submitted to agency decision makers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist.  Id. at 118.

In a February 2009 rating decision, the RO determined that the Veteran's right knee disability was not due to any incident in his military service.  The RO noted there was no evidence of any complaints, treatment, or diagnosis of a right knee disability in service.  The Veteran was notified of that decision and his appeal rights; however, he did not file an appeal.  There was also no new and material evidence received within one year of the issuance of the decision.  Thus, the February 2009 rating decision is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.156(b), 20.200, 20.201, 20.302, 20.1103 (2017).

In June 2010, the Veteran filed an application to reopen the claim.  The evidence received since the February 2009 rating decision includes the Veteran's more recent VA treatment records and multiple lay statements documenting the Veteran's in-service injury.  The Veteran and his comrades' statements document the Veteran being knocked down by a fork lift and document his subsequent limping after being hit.  The Board finds that the new evidence triggers the VA's duty to assist by requiring a VA examination and medical opinion.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Thus, the Board concludes that new and material evidence has been received to reopen the Veteran's claim for an acquired psychiatric disorder.  38 C.F.R. § 3.156(a).  However, as discussed below, further development is necessary before the merits of the Veteran's claim can be addressed. 


ORDER

New and material evidence having been submitted, the claim for service connection for a right knee disability and to this extent only, the appeal is granted. 


REMAND

At his November 2017 hearing, the Veteran stated his right knee was injured in 1987 while he was at Camp Shelby.  However, the record is lacking any service records showing the Veteran spent time at Camp Shelby.  VA has a duty to assist claimants in substantiating their claims for VA benefits.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).  Thus, VA must attempt to verify whether the Veteran had any additional periods of service, and if so, obtain any outstanding records of the Veteran's service.  Accordingly, the case is remanded to the AOJ to verify any additional periods of service and to obtain all of the Veteran's service records. 

This case must also be remanded to afford the Veteran a VA examination for his right knee and left shoulder.  A VA examination is required when there is an indication that the disability may be associated with the Veteran's service.  McClendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board notes the Veteran has never had a VA examination for either disability and finds an examination is necessary to adequately adjudicate the service connection claims.  His credible lay testimony meets the low threshold of an indication that his disabilities may be service-connected.  Id.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate agency or agencies to verify all periods of any additional service, including ACDUTRA and/or INACDUTRA in the U.S. Army Reserves.  The AOJ is advised that the Veteran reported a period of service at Camp Shelby in 1987.  Such verification should include the dates, locations, and nature of the service.  A Chronological Statement of Retirement Points is not acceptable.  If the AOJ cannot locate these records, it must specifically document the attempts that were made to locate them, and why further attempts to locate them would be futile.  The Veteran must also be notified.  

2.  If additional periods of service are identified, obtain the Veteran's service treatment records from those periods of service.  Make as many requests as are necessary to obtain relevant records and only end efforts to do so if the records sought do not exist or further efforts to obtain those records would be futile.  All negative responses must be documented.  If no records are available, the claims folder must indicate this fact and the Veteran should be notified.

3.  Schedule the Veteran for an examination with an appropriate clinician for his right knee disability.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

Although an independent review of the claims file is required, the Board calls the examiner's attention to the following: lay statements from the Veteran and his comrades describing the Veteran's injury where he was knocked over by a forklift.

The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's right knee disability began during active service, is related to an incident of service, or began within one year after discharge from service. 

The examiner must provide all findings, along with a complete rationale for his or her opinion(s) in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion. 

4.  Schedule the Veteran for an examination with an appropriate clinician for his left shoulder disability.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

Although an independent review of the claims file is required, the Board calls the examiner's attention to the following: September 1986 report of left shoulder cyst and September 1986 report of weakness in his left arm.

The examiner must provide an opinion as to whether it is at least as likely as not that the Veteran's left shoulder disability began during active service, is related to an incident of service, or began within one year after discharge from service. 

The examiner must provide all findings, along with a complete rationale for his or her opinion(s) in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion. 

5.  If the benefits sought on appeal is not granted, the Veteran and his attorney should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


